Citation Nr: 1532475	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-11 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for his minor child in the custody of the appellant.  


WITNESSES AT HEARING ON APPEAL

The Appellant & B.A.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a June 2015 Board videoconference hearing, and a copy of the transcript has been associated with the claims file.  Following the hearing, the appellant submitted additional evidence along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  

The record reflects that the Veteran's representative was aware of the scheduled hearing and notified the Veteran at his address of record.  Although the Veteran was incarcerated at the time of the appellant's Board hearing, he has since been released, and neither the Veteran nor his representative has submitted a motion for postponement or a statement of good cause regarding his failure to appear or indicated that he desires a hearing regarding the appellant's claim.  Therefore, the Board finds no prejudice to the Veteran in proceeding to adjudicate the appellant's claim.  Cf. 38 C.F.R. § 20.704(d) (concerning the withdrawal of a veteran's hearing request after a failure to appear for a scheduled hearing before the Board).  


FINDINGS OF FACT

1.  The appellant and the Veteran are not married and have one minor child together, C.G.  

2.  The minor child, C.G., is currently in the custody of the appellant and has not been legally adopted by another person.  

3.  Prior to May 1, 2010, the Veteran was reasonably discharging his responsibility for support of the minor child, C.G., and a hardship did not exist for the appellant.  

4.  Since May 1, 2010, the Veteran has not reasonably discharged his responsibility for support of the minor child, C.G.  

5.  An apportionment of 20 percent of the Veteran's VA disability compensation benefits from May 1, 2010 would not create an undue hardship on the Veteran.  


CONCLUSION OF LAW

The criteria for apportionment of 20 percent of the Veteran's disability compensation payments for his minor child, C.G., in the custody of the appellant have been met, effective May 1, 2010.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. § 3.450 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

Generally, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, with regard to simultaneously contested claims, such as a claim for apportionment, special procedural requirements apply.  See 38 U.S.C.A. §§ 7102(b)(2), 7105A (West 2014); 38 C.F.R. §§ 19.100-02, 20.500-04 (2014).  

In January 2010, the appellant filed a claim of entitlement to apportionment of the Veteran's disability compensation payments for his minor child, C.G. who resides in the appellant's custody.  The Veteran was properly notified of the apportionment claim in February 2010, and he was asked to provide his current financial information by completing a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  Likewise, the appellant was properly notified in March 2010.  The appellant provided the requested information, including the minor child's birth certificate and related financial information, including child support orders and payment histories.  

To the extent that the Veteran's financial information is not of record, other than the amounts of his VA benefits payments, the Board notes that he was properly informed as noted above, but he did not respond or provide any relevant information to VA, nor has he done so at any time during the pendency of the appeal.  The duty to assist is not always a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has met its obligation to assist in the procurement of the Veteran's financial information.  

In sum, to the extent possible, all known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and neither party has contended otherwise.  Therefore, neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.  


II.  Apportionment

VA law provides that all or any part of the compensation, pension, or emergency officers' retirement pay payable on account of any veteran may . . . if the veteran's children are not in the custody of the veteran, be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2014).  VA regulation provides for general apportionment of all or any part of the pension, compensation, or emergency officers' retirement pay payable on account of any veteran if the veteran's children are not residing with the veteran and the veteran is not reasonably discharging his or her responsibility for the children's support.  38 C.F.R. § 3.450 (a)(1)(ii) (2014).  

However, no apportionment will be made where the veteran, the veteran's spouse (when paid "as wife" or "as husband"), surviving spouse, or fiduciary is providing for dependents.  38 C.F.R. § 3.450(c).  The additional benefits for such dependents will be paid to the veteran, spouse, surviving spouse, or fiduciary.  Id.  

It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

Special apportionment may also be paid, without regard to any other provision regarding apportionment, where hardship is shown to exist.  38 C.F.R. § 3.451 (2014).  Pension, compensation, emergency officers' retirement pay, or dependency and indemnity compensation may be specially apportioned between the veteran and his or her dependents or the surviving spouse and children on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest. Id.  In determining the basis for special apportionment, consideration will be given to such factors as: amount of VA benefits payable; other resources and income of the veteran and those dependents in whose behalf apportionment is claimed; and special needs of the veteran, his or her dependents; and the apportionment claimants.  Id.  The amount apportioned should generally be consistent with the total number of dependents involved.  Id.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  Id.  

Veteran's benefits may be apportioned if the veteran is not residing with his or her children and a claim for apportionment is filed for or on behalf of the children.  38 C.F.R. § 3.452 (2014).  

Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee or where the child of the disabled person has been legally adopted by another person, except the additional compensation payable for the child.  38 C.F.R. § 3.458 (a) (2014).  However, a veteran cannot claim hardship when he or she is already receiving additional benefit for a dependent and the apportioned amount is no more than that additional benefit.  See Hall v. Brown, 5 Vet. App. 294, 295 (1993).  

In general, a child of a veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2014).  

The Board notes that the "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to opposing, interested parties.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

Turning to the evidence of record, the appellant filed a claim of entitlement to apportionment of the Veteran's disability compensation payments for his minor child in the appellant's custody in January 2010.   Importantly, the appellant submitted the minor child's birth certificate which documents that he is the minor child of Veteran and the appellant.  

Regarding the Veteran's financial status, the Board notes that during the pendency of the appeal, from January 2010 to the present, the Veteran has been in receipt of VA disability compensation payments including an amount for the minor child, C.G., as a dependent child.  The Veteran's overall combined disability rating was 80 percent from July 10, 2009 and 60 percent from January 1, 2014.  According to the relevant Veteran Compensation Benefits Rate Tables, the monthly disability compensation payments for a veteran with one dependent child rated as 80 percent disabled have ranged from $1507 beginning in December 2009 to $1610 in December 2013.  See http://www.benefits.va.gov/compensation/rates-index.asp (last visited July 23, 2015).  Beginning January 2014, a veteran with one dependent child rated as 60 percent disabled received $1104, and effective December 2015, that amount was increased to $1124.  See id.  

The claims file also contains an October 2013 VA 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, submitted by the Veteran which reports that he last worked for a nursery in 2010 and earned approximately $1600 per month.  As noted above, the Veteran has not provided any additional information regarding his financial status in connection with the appellant's claim at any time during the pendency of the appeal.  

The appellant has submitted court documents showing that as of December 2009, the Veteran was in arrears regarding his child support obligation for the minor child, C.G., in the amount of $10,787 as a result of his failure to pay child support as ordered in November 2008.  In December 2009, the Veteran was ordered to pay $375 per month in child support as well as $25 per month towards the arrearage until paid in full.  Additionally, the appellant submitted a June 2015 payment history which documents that the Veteran made the child support payments as ordered through April 2010; however, since that time he has made intermittent or minimal payments and continued to accrue an additional arrearage, with a June 2015 balance of $27,305.  

At the June 2015 Board hearing, the appellant testified credibly regarding the Veteran's financial obligations as outlined above, and reported that the minor child, C.G., continued to reside in her care.  

Based upon the evidence of record, the Board finds that the minor child, C.G., has not resided with the Veteran for any period on appeal.  Additionally, the Veteran has not reasonably discharged his responsibility for the child C.G.'s support since May 1, 2010, at which time he ceased making regular and full child support payments as ordered by the court.  Moreover, given the Veteran's receipt of disability compensation, including an award based upon C.G. as a dependent child, the Board finds that apportionment of 20 percent of the Veteran's disability compensation payments from May 1, 2010 would not cause the Veteran undue hardship.  

In conclusion, an apportionment of 20 percent of the Veteran's disability compensation payments for his minor child, C.G., in the custody of the appellant is warranted, effective May 1, 2010.  Given the award of general apportionment, the Board need not address whether special apportionment is warranted based upon the claimant's hardship.  


ORDER

Apportionment of 20 percent of the Veteran's disability compensation payments for his minor child, C.G., in the custody of the appellant is granted from May 1, 2010.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


